Lincoln National Corporation 150 N. Radnor-Chester Road Radnor, PA 19087 phone 484-583-1430 March 23, 2010 Mr. Jim B. Rosenberg Senior Assistant Chief Accountant Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re:Lincoln National Corporation Form 10-Q for the Quarter Ended June 30, 2009 Form 10-Q for the Quarter Ended September 30, 2009 File No. 1-06028 Dear Mr. Rosenberg: This letter is in response to the staff of the Division of Corporation Finance’s (the “Staff”) letter of February 23, 2010, concerning Lincoln National Corporation’s (“LNC” or the “Company”) Forms 10-Q for the quarters ended June 30, 2009, and September 30, 2009.Our reply refers to the specific comments in the Staff’s letter.In responding to the Staff’s comments, we acknowledge the following: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the commission from taking any action with respect to the filing; and · The Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The following are the Staff’s comments and our responses: Form 10-Q for the quarter ended June 30, 2009 Note 5.Investments, page 14 1. Refer to your response to our comment 5.Please disclose the following for each security type: · The estimated range and average period until recovery; · The estimated range and average holding period to maturity; · Current subordination level versus level when asset-backed structure was originated; · Your ability to hold securities for a sufficient period to ensure recovery given that you have cash of $2.5 billion and total liabilities of $97 billion at June 30,2009, net of separate account liabilities; and · Contractual and regulatory cash obligations. Page 2 March 23, 2010 Re: Lincoln National Corp Response: To address the Staff’s comment, we will update our disclosures in future filings, beginning with our Form 10-Q for the quarter ended March 31, 2010, to include substantially the following in our Consolidated Investments section of the Management’s Discussion and Analysis of Financial Condition and Results of Operations: “Selected information for certain AFS securities in a gross unrealized loss position (dollars in millions) was as follows: As of December 31, 2009 Estimated Weighted Average Gross Years Average Credit Enhancement Unrealized until Call Years or Fair Losses and or until Subordination Level Value OTTI Maturity Maturity Current Origination MBS CMBS $ $ 1 to 47 29 % % Hybrid and redeemable preferred securities 1 to 57 32 NA NA As provided in the table above, many of the securities in these categories are long-dated with some of the preferred securities being perpetual.This is purposeful as it matches the long-term nature of our liabilities associated with our life insurance and annuity products.See “Item 7A. Quantitative and Qualitative Disclosures About Market Risk” where we present information related to maturities of securities and the expected cash flows for rate sensitive liabilities and maturities of our holding company debt, which also demonstrates the long-term nature of the cash flows associated with these items.Because of this relationship, we do not believe it will be necessary to sell these securities before they recover or mature.For these securities, the estimated range and average period until recovery is the call or maturity period.It is difficult to predict or project when the securities will recover as it is dependent upon a number of factors including the overall economic climate.We do not believe it is necessary to impair these securities as long as the expected future cash flows are projected to be sufficient to recover the amortized cost of these securities. The actual range and period until recovery could vary significantly depending on a variety of factors, many of which are out of our control.There are several items that could affect the length of the period until recovery, such as the pace of economic recovery, level of delinquencies, performance of the underlying collateral, changes in market interest rates, exposures to various industry or geographic conditions, market behavior and other market conditions. We concluded that it is not more likely than not that we will be required to sell the fixed maturity AFS securities before recovery of their amortized cost basis, that the estimated future cash flows are equal to or greater than the amortized cost basis of the debt securities, and that we have the ability to hold the equity AFS securities for a period of time sufficient for recovery.This conclusion is consistent with our asset-liability management process.Management considers the following as part of the evaluation: · The current economic environment and market conditions; · Our business strategy and current business plans; · The nature and type of security, including expected maturities and exposure to general credit, liquidity, market and interest rate risk; · Our analysis of data from financial models and other internal and industry sources to evaluate the current effectiveness of our hedging and overall risk management strategies; · The current and expected timing of contractual maturities of our assets and liabilities, expectations of prepayments on investments and expectations for surrenders and withdrawals of life insurance policies and annuity contracts; · The capital risk limits approved by management; and · Our current financial condition and liquidity demands. Page 3 March 23, 2010 Re: Lincoln National Corp To determine the recovery period of a debt security, we consider the facts and circumstances surrounding the underlying issuer including, but not limited to, the following: · Historic and implied volatility of the security; · Length of time and extent to which the fair value has been less than amortized cost; · Adverse conditions specifically related to the security or to specific conditions in an industry or geographic area; · Failure, if any, of the issuer of the security to make scheduled payments; and · Recoveries or additional declines in fair value subsequent to the balance sheet date. As reported on our Consolidated Balance Sheets, we had $79.9 billion of investments and cash, which exceeded the liabilities for our future obligations under insurance policies and contracts, net of amounts recoverable from reinsurers, which totaled $73.7 billion as of December 31, 2009.If it were necessary to liquidate securities prior to maturity or call to meet cash flow needs, we would first look to those securities that are in an unrealized gain position, which had a fair value of $31.5 billion as of December 31, 2009, rather than selling securities in an unrealized loss position.The amount of cash that we have on hand at any point of time takes into account our liquidity needs in the future, other sources of cash, such as the maturities of investments, interest and dividends we earn on our investments, and the on-going cash flows from new and existing business. See “AFS Securities – Evaluation for Recovery of Amortized Cost” in Note 1 and Note 5 for additional discussion.” As supplemental information, we would like to inform the Staff that there has been significant improvement in the fair value of these securities, which resulted in a 38% decline in the gross unrealized losses.Our total fair value and gross unrealized losses for these securities from June 30, 2009, to December 31, 2009, is presented in the table below, which demonstrates the temporary nature of the gross unrealized loss position that existed as of June 30, 2009, for the security classes identified. As of June 30, 2009 As of September 30, 2009 As of December 31, 2009 Total Gross Total Gross Total Gross Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses MBS CMBS $ ABS CLNs Hybrid and redeemable preferred securities $ Page 4 March 23, 2010 Re: Lincoln National Corp In “Item 7A. Quantitative and Qualitative Disclosures About Market Risk” on page 151 of our 2009 Form 10-K, we disclose the following information related to maturities of fixed and variable interest rate securities and the expected cash flows for rate sensitive liabilities and maturities of our holding company debt.This table does not include the cash flow from interest on these assets.This disclosure provides a level of information regarding the matching of our assets and liabilities over the near term. Estimated Thereafter Total Fair Value Rate Sensitive Assets Fixed interest rate securities $ Average interest rate % Variable interest rate securities $ $ $
